         Case 5:15-cv-06480-BMS Document 103 Filed 02/05/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WINN-DIXIE STORES, INC., and                          :
BI-LO HOLDINGS, LLC,                                  :     CIVIL ACTION NO. 15-6480
                                                      :
                                                      :
                              Plaintiffs,             :
                                                      :
        v.                                            :
                                                      :
EASTERN MUSHROOM MARKETING                            :
COOPERATIVE, INC., et al.,                            :
                                                      :
                                                      :
                              Defendants.             :
                                                      :

       MUSHROOM ALLIANCE, INC.’S JOINDER IN CERTAIN DEFENDANTS’
        MOTION TO DISMISS THE FIRST AMENDED COMPLAINT [ECF 99]

        Defendant Mushroom Alliance, Inc. (the “Mushroom Alliance”), by and through its

counsel, Klehr Harrison Harvey Branzburg LLP, joins in Certain Defendants’ Motion to Dismiss

the First Amended Complaint [ECF 99].

        WHEREFORE, the Mushroom Alliance respectfully requests that the Court dismiss

plaintiffs’ First Amended Complaint for failure to state a claim upon which relief can be granted

pursuant to Fed. R. Civ. P. 12(b)(6).

Dated: February 5, 2019

                                                    /s/ Matthew J. Borger
                                                    Matthew J. Borger
                                                    KLEHR HARRISON HARVEY
                                                    BRANZBURG LLP
                                                    1835 Market Street, Suite 1400
                                                    Philadelphia, PA 19103
                                                    215-569-2700
                                                    mborger@klehr.com

                                                    Attorney for Defendant
                                                    Mushroom Alliance, Inc.




PHIL1 5447981v.1
         Case 5:15-cv-06480-BMS Document 103 Filed 02/05/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Joinder was served on

counsel for all parties to this civil action by filing same pursuant to the ECF filing system of the

United States District Court for the Eastern District of Pennsylvania.

                                                       /s/ Matthew J. Borger




                                                 -2-
PHIL1 5447981v.1
